Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the attorney for the respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court, on or before September 6, 1960, with notice of argument for tb October I960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Yalente and McNally, JJ.